DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission and request for six-month suspension of action terminated on June 16, 2021. Applicant’s response filed on December 16, 2021 have been received and entered. Claims 1, 7, 21-22, 23 have been amended, while claims 2-6, 8-20, 24-29 have been canceled. Claim 30 is newly added.  The Yap’s declaration filed on May 3, 2022 have been received and considered. The declaration will be discussed in detail below as it applies to the rejection. Claims 1, 7, 21-23 and 30 are pending in the instant application. 
Election/Restrictions
Applicant’s election of claims 1-7, 16-20 (group I) in the reply filed on December 20, 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 7, 21-23 and 30 are under consideration. 

Priority
This application is a CIP of US application no 14/895,669 filed on 12/03/2015, which is a 371 of PCT/IB2014/002289, filed on 07/02/2014, which claims priority from US provisional application 61/842,241 filed on 07/02/2013. This application also claims priority from US provisional 62/523,700 filed on 06/22/2017.  Instant claims 1, 7, 21-23 and 30 are directed to a cardiomyocyte progenitor cell, wherein a differential expression analysis between a Day 7 transcriptome of the cardiomyocyte progenitor cell and a Day 5 transcriptome of the cardiomyocyte progenitor cell indicates that: gene MYL7 is up-regulated by a log2 fold change value of at least 1; and genes ACTN2 and SLC8A1 are up-regulated by a log2 fold change value of at least 3; and gene PLP1 is down-regulated by a log2 fold change value of at least -2.The parent application no., 14/895,669, ‘289 and ‘241, do not describe differential transcriptome of the cardiomyocyte progenitor cell in the specification. Consequently, there is no written description in application for introducing the limitation  “wherein a differential expression analysis between a Day 7 transcriptome of the cardiomyocyte progenitor cell and a Day 5 transcriptome of the cardiomyocyte progenitor cell indicates that: gene MYL7 is up-regulated by a log2 fold change value of at least 1; and genes ACTN2 and SLC8A1 are up-regulated by a log2 fold change value of at least 3; and gene PLP1 is down-regulated by a log2 fold change value of at least -2. In response to applicant’s argument that they believe they have support for US provisional application ‘241 filed in 7/2/2013, it is noted that there is no implicit or explicit support that the  limitation “wherein a differential expression analysis between a Day 7 transcriptome of the cardiomyocyte progenitor cell and a Day 5 transcriptome of the cardiomyocyte progenitor cell indicates that: gene MYL7 is up-regulated by a log2 fold change value of at least 1; and genes ACTN2 and SLC8A1 are up-regulated by a log2 fold change value of at least 3; and gene PLP1 is down-regulated by a log2 fold change value of at least -2”. Likewise, limitation of claims 7, 21-23 also not disclosed in US application 14/895,669, ‘289 and ‘241. If applicants have evidence to support otherwise for the claimed limitation, applicants are invited to indicate page and line number for the written support specifically for day 5 and 7 differential transcriptome of the cardiomyocyte progenitor cell recited in claims 1, 7, 21-23 and 30 of the instant application.
	Therefore, the effective filing date for instant claims 1, 7, 21-23 and 30 is 06/22/2017.

Maintained-Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, 21-23 and 30 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims are directed to a cardiomyocyte progenitor cell, wherein a differential expression analysis between a Day 7 transcriptome of the cardiomyocyte progenitor cell and a Day 5 transcriptome of the cardiomyocyte progenitor cell indicates that: gene MYL7 is up-regulated by a log2 fold change value of at least 1; and genes ACTN2 and SLC8A1 are up-regulated by a log2 fold change value of at least 3; and gene PLP1 is down-regulated by a log2 fold change value of at least -2. Claims 30 is directed to cardiomyocyte progenitor cell formed from the differentiation of pluripotent stem cells on a combination cell culture substrate including only two laminins, which are (i) either LN-511 or LN-521, and (ii) LN-211, and using a chemically- defined and xeno-free cell culture medium, wherein a differential expression analysis between a Day 7 transcriptome of the cardiomyocyte progenitor cell and a Day 5 transcriptome of the cardiomyocyte progenitor cell indicates that: gene MYL7 is up-regulated by a log2 fold change value of at least 1; and genes ACTN2 and SLC8A1 are up-regulated by a log2 fold change value of at least 3; and gene PLP1 is down-regulated by a log2 fold change value of at least -2. Claims 21-29 further characterize the cardiomyocyte progenitor cell by differential transcriptome of day 7. 
The claim recites a cardiomyocyte progenitor cell that may be produced from isolated and expanded from embryonic or adult heart muscle tissue (see para. 113).  Before, the effective filing date of the instant application, lineage-tracing studies have demonstrated that the heart develops from Flk-1 + population, suggesting that a comparable multipotential cell may exist for the cardiovascular system (Ema et al. (2006) Blood 107:111-117). It is further known  that analyses of ES cell differentiation cultures provide evidence for the existence of a Flk-1(KDR+) progenitor with cardiac and endothelial potential (Yamashita et al. (2005) FASEB 19:1534-1536). Thus, the BRI covers the naturally occurring cardiac progenitor cells showing differential transcriptome pattern. The claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES). 
Following the Revised Guidance, we first consider whether the claims recite a judicial exception; whether they set forth or describe a product of nature in accordance with the guidance in MPEP § 2106.04(b) and (c). Revised Guidance, 84 Fed. Reg. at 54; October 2019.
An analysis at Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes. The claim is then analyzed to determine whether it is directed to any judicial exception. The claims are directed to a product of a cardiomyocyte progenitor cells, wherein the progenitor cells express certain gene (MYH6, CRHBP, ACTN2, TNNT2, ACTC1, TNN11, MYL7, are up-regulated by a log2 fold change value of at least 1; and do not express others such as LINC00458 and PLP1 (1, 7, 17-18) that are obtained from human embryonic stem cells (claims 19-20). The specification exemplifies human embryonic stem (hES) cells as starting cells as described by Thomson et al. (Science 282:1145, 1998 (examples). The specification teaches that the cardiomyocyte progenitor cell that may be produced from isolated and expanded from embryonic or adult heart muscle tissue (see para. 113 of the instant application).  With respect to hES cells from the vantage of gross anatomy, the art supports that hES cells are naturally occurring cells present in the inner cell mass. Specifically the art teaches that “With the blastocyst formed, the cells begin to differentiate. Some will become nutritive layers, forming the placenta; others will become protective layers; still other will form the embryo itself. The most remarkable cells in the blastocyst are a group of pluripotent cells at the center. Each of these stem cells has the potential to become any adult cell type, and these cells are the focus of stem cell research" (Ireland KA., Visualizing Human Biology, 3 Ed., Wiley and Sons Inc., 2008, pg. 527 col. 1 parag. 4). With respect to hES cell from the vantage of the cellular level, the art teaches that hES cells are derived directly from the inner cell mass (ICM). Specifically, Reubinoff et al. (2000, Nature Biotechnology, Vol. 18, pgs. 399-404) teach that the late ICM is first isolated from a human blastocyst, the isolated ICM is then plated onto a feeder layer and that within several days hES cells are present in clumps in sufficient number to be mechanically dissociated (pg. 399 col. 2 parag. 2 lines 1-9). Regarding the clumps, Reubinoff continues to teach that ICM-like clumps were removed six to eight days after initial plating of the ICM, and that these clumps propagated in a layer to form a colony of stem cells (pg. 403 col. 2 parag. 1 lines 21-25).With respect to hES cell from the vantage of the molecular level, the art teaches that hES cells may be a select subpopulation of cells isolated from the ICM. Specifically, Reijo et al. (Differentiation, 2009, Vol. 78, pgs. 18-23) teach in Fig. 3 that there are three potential pathways for the establishment of hES cells: Ware et al. (2014, PNAS, Vol. 111(12), pgs. 4484-4489) teach that naive human ES cells can be directly derived from blastocyst and Naive hESCs are capable of robust differentiation to all three germ lineages, with a heightened capability of endoderm formation not previously seen in hESCs.” (page 4488 col. 2 para. 3). 
Thus, the claimed invention comprises entirely naturally occurring human cardiomyocyte progenitor cells that express certain gene (MYH6, ACTN2, TNNT2, ACTC1, TNN11, MYL7, are up-regulated by a log2 fold change value of at least 1; and down regulated LINC00458 and PLP1. The claimed invention is merely a cell comprising naturally occurring components in a closed, sterile system derived from embryonic or adult heart muscle tissue (see para. 113 of the specification). The specification further contemplates maintaining hESCs on embryonic laminins LN-521 or LN-511 in the presence of laminin present in the basement membrane surrounding the muscle fiber cells. The recitation transitional phrase substrate including (i) one of LN-511 and LN-521, and (ii) LN-221 is interpreted to encompass naturally occurring laminin or ECM comprising all forms of laminin. It is emphasized that specification refers different isoform of laminin also encompass heterotrimeric laminin from naturally occurring sources (see para 105 of the specification). The claims as written recite cardiomyocyte progenitor cells expressing certain gene that are derived from adult heart muscle tissue (see para. 113 of the specification) in a natural niche for cardiomyocyte formation that include laminin present in the basement membrane surrounding the muscle fiber cells (see para. 114, 154, example 2). There is no structural difference between the isolated cardiomyocyte progenitor cells in the claim and the naturally occurring cardiomyocyte progenitor cells that are one of the earliest stages of human cardiac development. It is noted that applicant in post filing art summarized by the reference of Yang et al (.Nature 453, 524-528, 2008) noted that cardiac progenitor represents one of the earliest stages in mesoderm specification to the cardiovascular lineages (supra). Therefore, the claim does not include any other elements in addition to the judicial exception(s) amount to nothing more than a mere field of characterization of cells by affymetrix microarray. The specification describes that applicant has not changed the cells in any way, but instead has simply selected and characterized the earliest stages of cardiac tissue  or cells in mesoderm specification in naturally occurring human ES cells. Because the population of human cardiac progenitor cells is structurally identical to naturally occurring cells, they are not markedly different as evident from the teaching of Kattman et al (Cell. 2006, 11, 723-732), Rossenblatt-Velin et al (The journal of Clinical Investigation, 2005, 115, 1724-1733), Keller et al (Patent publication 20100158872, dated 6/24/2010, field 6/22/2006effective filing date 6/23/2005) and by Beqqali et al (Stem Cells , 24, 1956-1967). Thus the claimed invention is interpreted to comprise an isolated system of cells and components that would naturally occur in nature together. Accordingly, cardiac progenitor cells are a “product of nature” exception, and the claim is directed to at least one exception (Step 2A: YES). 
In the instant case, the claimed cardiomyocyte progenitor cells may be different but not markedly different. It can be argued that the expression of different set of genes under in vitro condition is an innate response of the presence of other type of cells, paracrine or growth factors and has nothing to do with Applicant’s doing. The environment of cell culture promotes cells to express certain genes in favor of the others. In the instant case, Applicants are not altering the genes or expression of the genes in ES cells. The fact that the cells are in an isolated culture which will comprise additional components such as media, growth factors and exogenous factors does not impart any additional element to the population of cells. The isolated population of cells as claimed is indistinguishable from those that exist in nature as discussed supra and the presence of exogenous factors and support factors does not alter or add any additional elements to the population of cells. How the cells are obtained and the knowledge of culturing of them are not considered with respect to a composition, it is only the judicial exceptions themselves that are analyzed under 101 and in this case the claimed cell culture are naturally-occurring products and thus remain judicial exceptions. Thus, under the holding in Myriad, there is no structural difference that confers a markedly different characteristic, because neither the isolation nor the purity of the cardiac progenitor cells appear to have a structural characteristic that is different from anything found in nature as evidenced by Yang,  Kattman, Rossenblatt-Velin, Keller and Beqqali. Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S.Ct. 2107, 2119(2013). It is common knowledge in art that cardiac progenitor cells derived from different sources including cardiac tissue of ICM are capable of regenerating adult heart muscle (see Le et al Cell Death Disco, 2016, 2, 16052, 1-4, art of record). This judicial exception is not integrated into a practical application. In particular, the claim recites no additional element in claims 1, 7, 21-23 and 30. Accordingly, this JE does not integrate into a practical application because it does not impose any meaningful limits on practicing the JE. The claim is directed to a JE. Regarding claims 19-20 are product by process claim and claim recite cardiomyocyte progenitor cells expressing certain gene that are derived from adult heart muscle tissue (see para. 113 of the specification) in a natural niche for cardiomyocyte formation that include laminin present in the basement membrane surrounding the muscle fiber cells (see para. 114, 154, example 2). There is no structural difference between the isolated cardiomyocyte progenitor cells in the claim and the naturally occurring cardiomyocyte progenitor cells that are one of the earliest stages of human cardiac development. There is no evidence on record that cardiac progenitor cells in chemically-defined and xeno-free medium does not change the structure of naturally occurring cells. Further, use of chemically-defined culture medium to grow and expand cardiac progenitor cells was routine and conventional in art as evident from the teaching of the specification. As set forth above, there is no evidence of any phenotypic changes in the claimed cardiac progenitor cells nor any markedly different changes to said cells. In re Roslin is relevant to the claimed invention because it states that:
“Roslin acknowledges that any phenotypic differences came about or were produced “quite independently of any effort of the patentee.” Funk Bros., 333 U.S. at 131; see id. at 130
(“Their qualities are the work of nature. Those qualities are of course not patentable. For patents cannot issue for the discovery of the phenomena of nature.”); Chakrabarty, 447 U.S. at 310 (“Here, by contrast, the patentee has produced a new bacterium with markedly different characteristics from any found in nature and one having the potential for significant utility. His discovery is not nature’s handiwork, but his own; accordingly, it is patentable subject matter under § 101.”). Contrary to Roslin’s arguments, these phenotypic differences do not confer eligibility on their claimed subject matter. Any phenotypic differences between Roslin’s donor mammals and its claimed clones are the result of “environmental factors,” Appellant’s Br. 21, uninfluenced by Roslin’s efforts. 
Second, Roslin urges that its clones are distinguishable from their original donor mammals because of differences in mitochondrial DNA, which originates from the donor oocyte rather than the donor nucleus. Mitochondria are the organelles (cellular bodies) that produce the energy eukaryotic cells need to function. Mitochondria possess their own DNA, which is distinct from the DNA housed in the cell’s nucleus. In the cloning process, the clone inherits its mitochondrial DNA from its donor oocyte, instead of its donor somatic cell. Therefore, Dolly’s mitochondrial DNA came from the oocyte used to create her, not her donor mammary cell. Roslin argues that this difference in mitochondrial DNA renders its product claims patent eligible. But any difference in mitochondrial DNA between the donor and cloned mammals is, too, unclaimed. Furthermore, Roslin’s patent application does not identify how differences in mitochondrial DNA influence or could influence the characteristics of cloned mammals. They have identified the differences in the cells…and they haven’t claimed the differences. (pg. 9 parag. 2 lines 1-12 bridge pg. 10 parag. 2 lines 1-2).
	In re Roslin continues to teach (emphasis added) that:
 “There is nothing in the claims, or even in the specification, that suggests that the clones are distinct in any relevant way from the donor animals of which they are copies. The clones are defined in terms of the identity of their nuclear DNA to that of the donor mammals. To be clear, having the same nuclear DNA as the donor mammal may not necessarily result in patent ineligibility in every case. Here, however, the claims do not describe clones that have markedly different characteristics from the donor animals of which they are copies.” (pg. 11 parag. 2 lines 2-11).
Thus, In re Roslin has identified a significant issue which is relevant to the claimed invention. Specifically, that even if there were differences identified, markedly or not, they were not claimed. In the instant case, claims 1, 7, 21-23 and 30 do not recite the specific process that results in cells expressing genes that are overexpressed when cultured on a specific combination of recombinant laminin substrate, growth and differentiation factor that are known to influence gene expression in one way or other. The claims do not include additional elements that is specific in the medium that are sufficient to amount to significantly more than the judicial exception (emphasis added). As discussed above with respect to integration of the JE into a practical application, the expression profile at different days amounts to no more than mere characterization of naturally occurring cells known to be expressed by cardiac progenitor cells. 
Because the claim does not include any additional features that could add significantly more to the exception (Step 2B: NO), the claims 1, 7, 21-23 and 30 do not qualify as eligible subject matter under 35 U.S.C. § 101.
Response to arguments
Applicant disagree with the rejection arguing their gene expression profile, is dramatically changed compared to that of naturally occurring cardiomyocyte progenitor cells. This change in the characteristic of the cells is caused by Applicant's use of a novel substrate that does not occur naturally. The change thus was produced by Applicant’s efforts and influences. The changed gene expression profile should also be considered a phenotypic difference. In order to support the argument applicant in part rely on Yup’s declaration showing differential transcriptome for CPC at day 7 on natural substrate and CPC on presently recited substrate. Applicant argues that there is at least 200% difference in gene expression level for ACTN2, SLC8A1 and ACTC1, while the gene that are down regulated on natural substrate but upregulated on LN-521 _LN221 suggesting more efficient generation of cardiomyocyte. Applicants’ arguments have been fully considered, but are not found persuasive. 
In response to applicant’s argument that novel substrate does not occur naturally that results in changed gene expression profile, it is noted that the process requires culturing pluripotent stem cells of any species (mouse, rat, human, rabbit, porcine etc.) on a combination of cell culture substrate comprising i) LN511 or LN521 and (ii) LN221 and any chemically defined xeno free culture medium. In fact, the specification contemplates maintaining hESCs on embryonic laminins LN-521 or LN-511 in the presence of laminin present in the basement membrane surrounding the muscle fiber cells. The Yup’s declaration cites Cui et al (Cell report, 2019) clearly shows that there are significant differences in gene expression profile between human and mouse fetal heart. There is no evidence on record that CPC derived from any mammalian species PSC would show similar differential gene expression profile as exemplified in the instant application for human embryonic stem cells.
In the instant case, all the three different elements are naturally occurring. The recitation transitional phrase substrate including (i) one of LN-511 and LN-521, and (ii) LN-221 is interpreted to encompass naturally occurring laminin or ECM comprising all forms of laminin. It is emphasized that specification refers different isoform of laminin also encompass heterotrimeric laminin from naturally occurring sources (see para 105 of the specification). The process as such do not recite any other factor and/or growth factor is required during differentiation that may influence the gene in one way or other depending on cell type, growth factor, concentration and duration of treatment.
 The specification describes (a) culturing the human pluripotent stem cells onto a culture plate coated with a substrate in a medium containing basic fibroblast growth factor (bFGF) for about 4 days wherein the substrate is a mixture of (i) recombinant laminin-521 (LN-521) or recombinant laminin-511 (LN-511) and (i) recombinant laminin-221 (LN-221); (b) culturing the human pluripotent stem cells on the substrate in the presence of a differentiation medium containing an effective amount of a GSK-3 inhibitor for about 1 day to stimulate Wnt signaling and obtain brachyury positive cells;(c) culturing the brachyury positive cells on the substrate in a differentiation medium containing an effective amount of a Wnt inhibitor for about 2 days to suppress Wnt signaling and promote cardiac mesodermal specification; and (d) removing the differentiation medium containing the Wnt inhibitor from step (c) and replacing with a basal medium to culture the cells on the substrate in the basal medium for about 2 to about 4 days to produce human cardiomyocyte progenitor cells that express Islet-1 and NKX2.5 transcription factor. In the instant case, claims 1, 7, 21-23 and 30 do not recite the specific process that results in cells expressing genes that are overexpressed when cultured on a specific combination of recombinant laminin substrate, growth factors and differentiation factor (see figure 3AB and 10A) that are known to influence gene expression in one way or other. The claims do not include additional elements that is specific in the medium for certain duration that are sufficient to amount to significantly more than the judicial exception (emphasis added).
In response to applicant’s argument relying on Yup’s declaration pertaining to differential regulation of certain genes suggesting more efficient generation of cardiomyocyte, it is emphasized that efficient generation of cardiomyocyte does not distinguish the cardiomyocyte produced from the CPC derived from natural source. Thus, claims as written do not qualify as eligible subject matter under 35 U.S.C. § 101.


Withdrawn -Claim Rejections - 35 USC § 102
Claims 19 and 20 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Couture et al (USPGPUB 20130330825, dated 12/12/2013, effective filing date 06/07/2012). Applicants’ cancellation of claims 19 and 20 renders their rejections moot. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

Withdrawn-Claim Rejections - 35 USC § 103
Claims 19-20 were rejected under 35 U.S.C. 103 as being unpatentable over Couture et al (USPGPUB 20130330825, dated 12/12/2013, effective filing date 06/07/2012) Rodin et al (Nature Biotechnology, 2010, 28, 611-617, art of record), Von der Mark et al (Journal of Biological Chem. 2002, 277(8), 6012-6016) and Nishiuchi et al (Matrix Biology 25 (2006) 189 - 197). Applicants’ cancellation of claims 19 and 20 renders their rejections moot. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.
Claims 1, 7, 17-18, 21-29 were rejected under 35 U.S.C. 103 as being unpatentable over Tryggvason et al (WO/2015/004239, dated 01/15/2015)/ Yap et al (Eurp. Heart Journal, 8/2016/ 37, 7, pp705), Beqqali et al (Stem Cells 2006, 24, 1956-1967, art of record)/Christoforou et al (PLoS One. 2013 Jun 13;8(6):e65963, pages 1-17, art of record) as evidenced by Ong et al (PLos One 2013, 8(7), e68335, 1-58). In view of Applicants’ amendment of base claim introducing the limitation  “wherein a differential expression analysis between a Day 7 transcriptome of the cardiomyocyte progenitor cell and a Day 5 transcriptome of the cardiomyocyte progenitor cell indicates that: gene MYL7 is up-regulated by a log2 fold change value of at least 1; and genes ACTN2 and SLC8A1 are up-regulated by a log2 fold change value of at least 3; and gene PLP1 is down-regulated by a log2 fold change value of at least -2” the previous rejection is rendered moot and hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.
Claims 1, 7, 17-18, 21-29 were rejected under 35 U.S.C. 103 as being unpatentable over Beqqali et al (Stem Cells 2006, 24, 1956-1967, art of record)/Christoforou et al (PLoS One. 2013 Jun 13;8(6):e65963, pages 1-17, art of record) as evidenced by Ong et al (PLos One 2013, 8(7), e68335, 1-58)/Lee et al (Genomics Inform 2017;15(4):156-161). The rejection is withdrawn for the reasons discussed above. 

New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tryggvason et al (WO/2015/004239, dated 01/15/2015, art of record) as evidenced by Beqqali et al (Stem Cells 2006, 24, 1956-1967, art of record), Christoforou et al (PLoS One. 2013 Jun 13;8(6): e65963, pages 1-17, art of record), Bouter (Cir. Res. 2003, 92: 234-242) and Ong et al (PLos One 2013, 8(7), e68335, 1-58, art of record). 
Claims 1 and 30 are product by process claim. 
With respect to claim 1, Tryggvason teach an isolated cardiomyocyte progenitor produced by culturing the pluripotent stem cells onto a substrate including (i) LN-521 or LN-51 1 and (ii) LN-221in a basal medium to form cardiomyocyte progenitor cells (see claim 1). Tryggvason/Yup differs from claimed invention by not characterizing the transcriptomes at different days in said CPC.
Beqqali et al provide evidence that a cardiomyocyte progenitor cell, wherein at different days including day 7 differential transcriptome of the cardiomyocyte progenitor cell indicates MYL7 (table 1) troponin T 2 (TNNT2), myosin light chain 4 (MYL4), alpha-actinin-2 (ACTN2) are significantly upregulated as compared to control (see figure 4A, B, page 1962, col. 1, para.2), while FGF2 and PLP1 were down regulated (see 1961, col. 2, last para). Christoforou et al teach a cardiomyocyte progenitor cell, wherein at different days including day 7 differential transcriptome of the cardiomyocyte progenitor cell indicates Actn2, Tnnt2 and Myh6 are significantly upregulated as compared to control (see figure, page 13, col. 2, last para, Figure3 and S4). Bouter reported presence of SLC8A1 on the array while examining cardiac cells (see fig. 3 and 4). 
The combination of reference teaches a cardiac cell have differential transcriptome showing differential expression of several gene including MYL7, ACTN2, SLC8A1, but differ from claimed invention by not disclosing characterization of said progenitor cells downregulation of PLP1.
However, use of microarray to characterize a cell type such as one disclosed by Tryggvason/Yup to determine differential gene expression at different duration of culture was known. For instance, Ong discloses use of microarray-based method to determine expression of different gene including CRHBP, LGR5 and PLP1 (see entire articles). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of prior art to characterize the inherent property of cardiomyocyte progenitor cells of Tryggvason by performing the microarray at day 5 and 7 to establish differential transcriptome as known in art as evident from the teaching of Beqqali, Christoforou Bouter and Ong, with a reasonable expectation of success, at the time of the instant invention. A person of skill in the art would have been motivated to characterize implicit characteristics of cardiomyocyte progenitor cells for isolation of more clinically relevant cells for transplantation studies. One who would have practiced the invention would have had reasonable expectation of success because prior art had already disclosed a Myl7, SLC8A1, Actn2, Tnnt2 and Myh6 expressing cardiomyocyte progenitor cells, while Ong reported array for studying of expression of different gene including PLP1 that could be used to further characterize cells.  Thus, it would have only required routine experimentation for one of ordinary skill in the art to further characterize the cardiomyocyte progenitor cells disclosed by Tryggvason using the gene array known in art and evidenced by Beqqali, Christoforou and Ong. Thus, the claiming of a new use, new function or unknown property, or gene expression which is implicitly present in the cardiomyocyte progenitor cells of the prior art of Beqqali/Christoforou, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tryggvason et al (WO/2015/004239, dated 01/15/2015) as evidenced by Beqqali et al (Stem Cells 2006, 24, 1956-1967, art of record), Christoforou et al (PLoS One. 2013 Jun 13;8(6):e65963, pages 1-17, art of record), Bouter (Cir. Res. 2003, 92: 234-242),  Ong et al (PLos One 2013, 8(7), e68335, 1-58) and  Liu  et al (PNAS, 2007, 3859-3864).
The teaching of Tryggvason as evidenced by Beqqali, Christoforou, Bouter and Ong have been described above and relied in same manner. The combination of reference teaches characterizing CPC expressing MYL7, ACTN2, SLC8A1, TNN2 and ACTC1 but differs from claimed invention by not disclosing characterizing the cells of Tryggvason/Yup to include expression ofTNNI1 and ACTC1. 
Liu cure the deficiency by providing evidence that cardiac gene that are upregulated include Tnnc1, Tnni1, Tnnt2 and Actc1) are significantly upregulated at day 7 as compared to control (see fig. 1 and page 3860, col. 2, last para. to page 3861, col. 1),
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of prior art to characterize the inherent property of cardiomyocyte progenitor cells of Tryggvason by performing the microarray at day 5 and 7 to establish differential transcriptome as known in art as evident from the teaching of Beqqali, Christoforou Bouter and Liu, with a reasonable expectation of success, at the time of the instant invention. A person of skill in the art would have been motivated to characterize implicit characteristics of cardiomyocyte progenitor cells for isolating more clinically relevant cells for transplantation studies. One who would have practiced the invention would have had reasonable expectation of success because prior art had already disclosed a Myl7, SLC8A1, Actn2, Tnnt2 , Tnni1, and Myh6 expressing cardiac cells.  Thus, it would have only required routine experimentation for one of ordinary skill in the art to further characterize the cardiomyocyte progenitor cells disclosed by Tryggvason, using the gene array known in art and evidenced by Beqqali, Christoforou and Liu. Thus the claiming of a new use, new function or unknown property, or gene expression which is implicitly present in the cardiomyocyte progenitor cells of the prior art  of Beqqali/Christoforou, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tryggvason et al (WO/2015/004239, dated 01/15/2015) as evidenced by Beqqali et al (Stem Cells 2006, 24, 1956-1967, art of record), Christoforou et al (PLoS One. 2013 Jun 13;8(6):e65963, pages 1-17, art of record), Bouter (Cir. Res. 2003, 92: 234-242),   Ong et al (PLos One 2013, 8(7), e68335, 1-58) and  Masson et al (Retrovirology (2015) 12:45, 1-12)/Ng (EMBO Journal (2012) 31,522–533).
The teaching of Tryggvason  as evidenced by Beqqali, Christoforou, Bouter and Ong have been described above and relied in same manner. The combination of reference teaches characterizing CPC expressing MYL7, ACTN2, SLC8A1, TNN2 and ACTC1 but differs from claimed invention by not disclosing characterizing the cells of Tryggvason/Yup to include expression of LINC00458. 
Masson et al cure the deficiency by providing evidence that LINC00458 is associated with pluripotency-associated lncRNAs and commonly included as part of high-throughput transcriptional Profiling of mouse and human stem cells (see page 4, col. 2, para. 1 and Ng supplementary data, page 525, col. 2, para. 1 and 2).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of prior art to characterize the inherent property of cardiomyocyte progenitor cells of Tryggvason by performing the microarray at day 5 and 7 to establish differential transcriptome as known in art as evident from the teaching of Beqqali, Christoforou Bouter and Masson/Ng, with a reasonable expectation of success, at the time of the instant invention. A person of skill in the art would have been motivated to characterize implicit characteristics of cardiomyocyte progenitor cells for isolating more clinically relevant cells for transplantation studies. It would have only required routine experimentation for one of ordinary skill in the art to further characterize the cardiomyocyte progenitor cells disclosed by Tryggvason/ Yap, using the gene array known in art to characterize the stem cells as disclosed in Tryggvason/Yup. It is noted that [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, or gene expression which is implicitly present in the cardiomyocyte progenitor cells of the prior art  of Beqqali/Christoforou, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 7, 21, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Couture et al (USPGPUB 20130330825, dated 12/12/2013, EFD 06/07/2012)/ Yap et al (Eurp. Heart Journal, 8/2016/ 37, 7, pp705, art of record) ,  Rodin et al (Nature Biotechnology, 2010, 28, 611-617, art of record), Mark et al (Journal of Biological Chem. 2002, 277(8), 6012-6016) as evidenced by Liu  et al (PNAS, 2007, 3859-3864) and Ong et al (PLos One 2013, 8(7), e68335, 1-58).
Instant rejection is applied to the extent claims 1 and 30 are directed to product by process claims.  
With respect to claims 1, and 30, Couture et al teach cardiac progenitor cells, wherein said progenitor are produced by seeding human H7 embryonic stem cells (hESCs) on an attachment matrix which comprises at least two or more laminin isoforms that support a population of differentiated target cells (see para. 11, claims 1-4 of ‘835). It is further disclosed that the combination with the most efficient cardiomyocyte differentiation included   211/521 (see para. 41-42). It is further disclosed that the population of differentiated target cells is a population of cardiomyocytes, and the one or more laminins that would support the cardiomyocytes is LN-211 (see claim 5 of ‘835). The progenitor cells disclosed by Couture et al appears to be structurally and functionally similar to one claimed in the instant application. Likewise, Yap et al teach cardiomyocyte progenitor cells derived from hPSC (abstract) that are successfully derived from human pluripotent stem cells on a novel laminin matrix under reproducible, xeno-free and chemically defined conditions. Yup further discloses fully characterizing the hPSC-CPs and attained their full transcriptome (see abstract).  You further teach that hPSC-CPs differentiated under xeno-free and chemically defined conditions survive in the heart after injection and are potentially applicable for protection of cardiac function after myocardial infarction (abstract). The CPC disclosed in Yup appears to be structurally and functionally similar to one disclosed in the instant application.
Couture et al/Yup differ from claimed invention by not explicitly (i) seeding of hPSC on a substrate comprising LN-221 and (ii) characterizing the transcriptomes at different days in said CPC.
Before, the effective filing date of instant invention, establishment of a chemically defined xeno-free (animal substance-free) and feeder cell-free environment that supports the self-renewal of hES cells was art recognized goal in the seeding hES cells for therapeutic purpose (see 611, col. 1, para. 1). It is further disclosed that laminins, the main component of basement membranes, are a family of heterotrimerie glycoproteins composed of a, p and y chains that exist, respectively, as five, three and three genetically distinct types forming 15 different combinations in human tissues (see page 611, col. 1, last para.). Rodin explicitly reported matrigel a mouse tumor extract, is the most common non-feeder cell coating used for hES cell cultures that contains mainly LN-111, type IV collagen, and some growth factors, and its composition varies from batch to hatch (see page 611, col. 2, para. 2). Rodin provide motivation to use recombinant form of human LN-511. a component of the natural hES cell niche as substrate to culture hES cells (see abstract), Rodin emphasize that this xeno-free and feeder-free system may be useful for the development of cell lineages for therapeutic purposes (abstract). It is noted that Rodin leach LN-211 and LN-221 are primarily present in basement membranes of muscle cells (see page 611, col. 2, para. 1) but differ from claimed invention by not explicitly disclosing use of combination of LN-511 with LN-221 as substrate to produce cardiac progenitor cells.
 Before the effective filing date of instant application, it was generally known in prior art that the integrin alpha7X2betal is an integrin molecule known to be expressed particularly in heart muscle. It is further disclosed that laminin-111, laminin-211/221 molecules bind to integrin alpha7betal (see page 6012, col. 1, para. 1, abstract, page 6013, col. 1, line 22 and fig. 2-4, Mark et al). The combination of reference differs from claimed invention by not characterizing the implicit transcriptomes at different days in said CPC.
Liu cure the deficiency by providing evidence of microarray analysis to show cardiac gene that are upregulated include (Myl7, Tnnc1, Tnni1, Tnnt2 and Actc1) are significantly upregulated at day 7 as compared to control (see fig. 1 and page 3860, col. 2, last para. to page 3861, col. 1, fig. 1), while Ong discloses use of microarray-based method to determine expression of different gene including ACTN2, solute carrier family 9, subfamily A , CRHBP, LGR5 and PLP1 (see entire articles).
In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to produce cardiac progenitor cells from human PSC would combine the teaching of Couture/Yup, Rodin with Mark to modify the  cardiomyocyte differentiation from human pluripotent stem cells in fully defined conditions as disclosed by Couture/Yup  by using  functionally equivalent LN511 and LN221 as suggested by Mark, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because before the effective filing date of instant invention art provided explicit motivation by suggesting that LN 211 is a major laminin isoform in the basement membranes of cardiac muscle cells and the high-affinity binding of integrin a7bl that points to the fundamental importance of this interaction in the attachment of muscle cells to their surrounding basement membrane (see Mark e al). It would be further obvious to person of skill in the art to characterize implicit characteristics of cardiomyocyte progenitor cells for isolating more clinically relevant cells for transplantation studies. One of ordinary skill in the art would have had reasonable expectation of success in producing cardiomyocyte progenitor cells from a pluripotent stem cell plated on laminin because prior art reported successful differentiation of hPSC to cardiomyocyte progenitor cells following plating of cells on laminin coated plates as evident from the teaching of Couture/Yup. Further, laminin substrate g LN-511 and Laminin-221 specifically were known to provide niche for the cardiac muscle cell. Additionally, Liu and Ong had successfully reported characterizing CPC using microarray that included Myl7, SLC8A1, Actn2, Tnnt2 and Myh6.   It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdl).

Claims 1, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Couture et al (USPGPUB 20130330825, dated 12/12/2013, EFD 06/07/2012)/ Yap et al (Eurp. Heart Journal, 8/2016/ 37, 7, pp705, art of record) ,  Rodin et al (Nature Biotechnology, 2010, 28, 611-617, art of record), Von der Mark et al (Journal of Biological Chem. 2002, 277(8), 6012-6016) as evidenced by Liu  et al (PNAS, 2007, 3859-3864) and Ong et al (PLos One 2013, 8(7), e68335, 1-58) and Masson et al (Retrovirology (2015) 12:45, 1-12)/Ng (EMBO Journal (2012) 31,522–533).
The combine teaching of Tryggvason/Yup as evidenced by Couture, Rodin, Mark, Liu  and Ong have been described above and relied in same manner. The combination of reference teaches characterizing CPC expressing MYL7, ACTN2, SLC8A1, TNN2 and ACTC1 but differs from claimed invention by not disclosing characterizing the cells of Tryggvason/Yup to include expression of LINC00458. 
Masson et al/Ng cure the deficiency by providing evidence that LINC00458 is associated with pluripotency-associated lncRNAs and commonly included as part of high-throughput transcriptional Profiling of mouse and human stem cells (see page 4, col. 2, para. 1 and Ng supplementary data, page 525, col. 2, para. 1 and 2).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of prior art to characterize the inherent property of cardiomyocyte progenitor cells of Couture/Yup, Rodin, Mark by performing the microarray at day 5 and 7 to establish differential transcriptome as known in art as evident from the teaching of Liu. Ong and Masson/Ng, with a reasonable expectation of success, at the time of the instant invention. A person of skill in the art would have been motivated to characterize implicit characteristics of cardiomyocyte progenitor cells for isolating more clinically relevant cells for transplantation studies. It would have only required routine experimentation for one of ordinary skill in the art to further characterize the cardiomyocyte progenitor cells disclosed by Couture, Rodin, Mark, using the gene array known in art to characterize the stem cells as disclosed in Tryggvason/Yup. It is noted that [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, or gene expression which is implicitly present in the cardiomyocyte progenitor cells of the prior art  of  Liu, Ong and Masson/Ng, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing that this application claims priority to Tryggvason (WO 2015/004239). The differential transcriptomes now required by the present claims are inherent to the cardiomyocyte progenitor cells (CPCs) disclosed in Tryggvason. The Office Action appears to concede that the CPCs which are now required by the claims of the present application are produced using the same substrates as Tryggvason, and thus the present claims are supported implicitly by Tryggvason. Thus, Tryggvason cannot be used as a reference in an obviousness rejection against the present claims. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that the effective filing date of claims 1 and 30 and claims dependent therefrom is 06/22/2017 as instant application is CIP of prior filed application 14/895669 filed on 12/03/2015. Applicant in part agree that part of the subject matter is newly added in the instant application that is not previously disclosed in 669 or any other prior provisional application. subject matter of claim 1 and 30 is not disclosed in prior filed application. 
In the instant case, Examiner has relied on Tryggvason et al (WO/2015/004239, dated 01/15/2015) that is published on 01/15/2015, which is one-year prior art to the effective filing date (06/22/2017) of instant application. Further, provisional application no 62/523,700 has no relationship with US application no US application no 14/895,669.  Therefore, Tryggvason et al (WO/2015/004239, dated 01/15/2015) is correctly applied as 102(a) (1) type reference in the instant obviousness rejection. 
Withdrawn- Claim Rejections - 35 USC § 112
Claims 1, 7, 17-18, 21-28 and 29 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s amendments to the claims clarifying that Day 7 differential transcriptome" is obtained by performing differential expression analysis between the Day 7 and Day 5 transcriptomes, with the Day 5 transcriptome being used as the baseline, obviates the basis of the rejection. Therefore, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

Conclusion
No claims allowed. 
Lee et al (Genomics Inform 2017;15(4):156-161) teaches cardiac microarray panel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632